—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DiMango, J.), rendered September 29, 2011, convicting him of *778attempted robbery in the second degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves for leave to withdraw as counsel for the appellant.
Ordered that the judgment is affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]). Counsel has informed this Court that the defendant has not authorized counsel to raise any issues related to the denial of the defendant’s motion to withdraw his plea of guilty. Upon an independent review of the record, we conclude that there are no remaining nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; People v Cardwell, 98 AD3d 986 [2012]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
Angiolillo, J.E, Balkin, Austin and Miller, JJ., concur.